Citation Nr: 0736552	
Decision Date: 11/20/07    Archive Date: 12/06/07

DOCKET NO.  06-14 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether an April 1983 rating decision that denied 
entitlement to service connection for a claimed mental 
condition contained clear and unmistakable error (CUE).  

2.  Whether a January 1987 rating decision that denied 
service connection for a psychiatric disorder contained CUE.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to February 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefit sought on 
appeal.  

In March 2007, the veteran presented testimony at a personal 
hearing conducted at the St. Paul RO before Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ) who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002) and who is rendering the determination 
in this case.  A transcript of this personal hearing is in 
the veteran's claims folder.


FINDINGS OF FACT

1.  The April 1983 RO decision denied service connection for 
a claimed mental condition.  

2.  The veteran was notified of the April 1983 RO decision 
and did not appeal.

3.  The April 1983 RO decision that denied service connection 
for a claimed mental condition was supported by evidence then 
of record, and it is not shown that the RO ignored or 
incorrectly applied the applicable statutory and regulatory 
provisions existing at the time; or that, but for any such 
alleged error, the outcome of the decision would have been 
different.
4.  The January 1987 RO decision denied service connection 
for a psychiatric disorder.  

5.  The veteran was notified of the January 1987 RO decision 
and did not appeal.

6.  The January 1987 RO decision that denied service 
connection for a psychiatric disorder was supported by 
evidence then of record, and it is not shown that the RO 
ignored or incorrectly applied the applicable statutory and 
regulatory provisions existing at the time; or that, but for 
any such alleged error, the outcome of the decision would 
have been different.


CONCLUSIONS OF LAW

1.  The April 1983 rating decision that denied service 
connection for a claimed mental condition is final.  38 
U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 
(2007).

2.  The April 1983 rating decision did not involve CUE.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2007).

3.  The January 1987 rating decision that denied service 
connection for a psychiatric disorder is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2007).

4.  The January 1987 rating decision did not involve CUE.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The veteran was provided with 38 C.F.R. § 3.105(a) in the 
March 2006 statement of the case (SOC).  In any event, the 
notice and development provisions of the law that inform a 
veteran regarding evidence to submit to substantiate other 
claims do not apply to requests for revision or reversal of 
final decisions based on CUE because such cases are based on 
the record and law that existed at the time of the prior 
adjudication in question.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001).  


LAW AND ANALYSIS

The law provides that previous determinations that are final 
and binding, including decisions of service connection, will 
be accepted as correct in the absence of clear and 
unmistakable error (CUE).  Where evidence establishes such 
error, however, the prior decision will be reversed or 
amended.  38 C.F.R. § 3.105(a).

To establish a valid CUE claim, a claimant must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator, or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  
CUE is a very specific and rare kind of error of fact or law 
that compels the undebatable conclusion, to which reasonable 
minds could not differ, that the result in the decision in 
question would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  The 
claimant must assert more than a mere disagreement as to how 
the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. 
App. 52 (1996).  When attempting to raise a claim of CUE, a 
claimant must describe the alleged error with some degree of 
specificity, and provide persuasive reasons as to why the 
result would have been manifestly different but for the 
alleged error.  Fugo, 6 Vet. App. at 44.

Where evidence establishes CUE, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).  For the purpose 
of authorizing benefits, the rating or other adjudicative 
decision which constitutes a reversal of a prior decision on 
the grounds of CUE will have the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  Id.  For this reason, a determination that there 
was CUE must be based on the record and law that existed at 
the time of the prior adjudication in question.  Russell, 3 
Vet. App. at 314.

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board finds that the CUE 
does not exist in either the April 1983 or the January 1987 
RO decision.  

The veteran claimed in a June 2004 statement that the 
information before VA when service connection was granted for 
schizophrenia in an August 2003 RO decision was the same 
information that was available when her claims were 
previously denied in 1983 and 1987.  She also contended that 
her effective date should be in 1983 because the August 2003 
VA examiner opined that her current diagnosis of 
schizophrenia was a maturation of the condition first noted 
in service and this should be considered new and material 
evidence.  During the March 2007 hearing, the Board notes 
that the veteran argued that because of her paranoid 
schizophrenia, she was too scared to come to her VA 
examination scheduled in connection with her claim in 1983.  
She contended that she was pregnant at the time and was 
afraid of losing the baby because she had miscarriages in 
service.  Further, she argued that her paranoid schizophrenia 
caused her to leave the VA facility before she had her VA 
examination scheduled in connection with her 1987 claim.  The 
veteran stated that she waited over two hours with her young 
child and became scared and left before her appointment.  

The April 1983 RO decision denied service connection for a 
claimed mental condition because the veteran failed to report 
for her scheduled VA examination.  Relevant evidence in the 
veteran's claims file consisted of service medical records 
and a VA Form 21-2507, Request for Physical Examination, with 
a stamp indicating that the veteran failed to report for a VA 
examination on April 11, 1983.  The veteran's October 1980 
entrance examination and report of medical history were 
negative for complaints, treatment, or diagnosis of 
schizophrenia or any psychiatric disorder.  A November 1982 
treatment entry reflected that the veteran was hospitalized 
and given a diagnosis of adult situational decompensation and 
was transferred to a Navy hospital.  The veteran was 
hospitalized from November 9 to November 12, 1982, for 
adjustment disorder with mixed emotional features and 
borderline histrionic mixed personality disorder.  The 
veteran reported experiencing sexual discrimination and 
conflicts with supervisors and was noted to have severe anger 
towards the Navy.  There was question of a possible 
pregnancy.  During the course of her hospitalization, the 
veteran showed no signs of psychotic disorder, major 
affective disorder, or brain dysfunction.  A December 1982 
treatment entry reflected that the veteran became hysterical 
when she was told she was not pregnant.  The December 1982 
separation examination noted that the veteran had a 
histrionic personality.  The veteran marked depression and 
excessive worry on her report of medical history.  There was 
no diagnosis of schizophrenia.  

The January 1987 RO decision denied service connection for a 
psychiatric disorder.  It was noted that the veteran was seen 
on numerous occasions beginning in June 1982 for emotional 
problems which were variously diagnosed with a final 
diagnosis on her separation examination of histrionic 
personality.  Additionally, the RO decision indicated that a 
VA examination was scheduled to determine the most 
appropriate current diagnosis of her psychiatric disorder but 
the veteran did not wait to see the examiner on the scheduled 
date.  Finally, service connection was not established for a 
histrionic personality as it was considered a constitutional 
or developmental abnormality.  The relevant information in 
the veteran's claims file at the time of the January 1987 RO 
decision consisted of her service medical records which were 
previously discussed, her August 1986 claim to reopen in 
which she stated that she would appear for a scheduled 
examination which she missed in 1983, service personnel 
records which reflected that in September 1982 her 
performance had deteriorated significantly, and an August 
1986 letter from the veteran to a senator in which she stated 
that she failed to report to her VA examination scheduled in 
1983 because she was felt she was pregnant and was afraid she 
would lose another baby like she had in the military.  A 
December 1986 notice letter informed the veteran of her 
scheduled VA examination and that the examination might 
require all day.  Additionally, at the time of the January 
1987 RO decision, a January 1987 report of contact reflected 
that the veteran reported for her VA examination at the 
scheduled time and loudly complained that she should not be 
expected to wait over two hours past the scheduled 
appointment time.  After the veteran was informed that the 
letter advising her of her appointment indicated that the 
examination might take all day, the veteran stated that she 
was being harassed and refused to wait any longer because her 
ride was there to pick her up.  The veteran was noted to have 
used loud and abusive language towards the secretary.  

As noted above, the veteran was denied service connection in 
April 1983 and January 1987 because she failed to report to 
her VA examinations.  See 38 C.F.R. §§ 3.329 and 3.655 (1983 
and 1987).  The evidence of record at the time of both 
denials indicated that the veteran failed to report for her 
VA examinations without an adequate reason.  Further, the 
evidence before the RO in 1983 and 1987 reflected that the 
veteran's most recent diagnosis was histrionic personality, 
which is not considered a disease or injury for which service 
connection can be awarded.  See 38 C.F.R. § 3.303(c) (1983 
and 1987).  

Regarding the veteran's contentions that her mental illness 
caused her to fail to report to her VA examination in April 
1983 and to leave her VA examination in January 1987, the 
Board notes that there was no evidence in the record at the 
time of 1983 and 1987 RO decisions indicating that she was 
mentally incapacitated.  Moreover, to the extent the veteran 
is arguing that she should have been scheduled for another VA 
examination because of her failure to report, the Board notes 
that even if VA failed to reschedule the veteran for another 
VA examination after her failures to report, failure in the 
duty to assist is not CUE.  See Russell v. Principi, 3 Vet. 
App. 310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 
(1993) (noting that "[i]t is difficult to see how either 
failure in 'duty to assist' or failure to give reasons or 
bases could ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 
377, 383-84 (holding that failure to fulfill duty to assist 
cannot constitute clear and unmistakable error).  

As such, there has been no showing that either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or that the statutory or regulatory provisions 
extant at the time were incorrectly applied.  Russell, 3 Vet. 
App. at 313.  Because there was no CUE in either the April 
1983 RO decision or in the January 1987 RO decision, the 
veteran is not entitled to an earlier effective date for her 
grant of schizophrenia pursuant to 38 C.F.R. § 3.105(a).  

In view of the foregoing, the Board finds that the veteran 
has failed to establish that the RO committed CUE in the 
April 1983 or January 1987 decisions.  There is simply no 
indication that the RO did not properly consider all evidence 
before it in April 1983 or January 1987 or that it failed to 
correctly apply the appropriate laws and regulations to the 
veteran's claim.  Therefore, the veteran has not demonstrated 
clear and unmistakable error, and her claims for revision 
must be denied.


ORDER

The claim for revision of the April 1983 rating decision on 
the grounds of CUE is denied.

The claim for revision of the January 1987 rating decision on 
the grounds of CUE is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


